Citation Nr: 1219404	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-28 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disability. 

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of the recurrent dislocations of the right shoulder. 

3. Entitlement to an increased rating in excess of 10 percent for the service-connected status post, left scaphoid wrist ligament reconstruction. 

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the right shoulder.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left wrist. 

6.  Entitlement to an increased rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the right knee. 

7.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss prior to June 23, 2010. 

8.  Entitlement to an increased rating in excess of 10 percent for the service-connected bilateral hearing loss since June 23, 2010.

9.  Entitlement to an increased rating in excess of 30 percent for the service-connected aphakia of the left eye, status post cataract extraction with peripheral iridectomy.

10.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus. 

11.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from February 1977 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The September 2005 rating decision granted the Veteran service connection and initial ratings of 10 percent for degenerative joint disease of the right shoulder, degenerative joint disease of the left wrist, and tinnitus, all effective April 2, 2004.  The September 2005 rating decision also granted the Veteran increased ratings of 20 percent for the residuals of the recurrent dislocations of the right shoulder, 10 percent for the patellofemoral pain syndrome of the right knee, and the status post, left scaphoid wrist ligament reconstruction.  The RO also continued the Veteran's noncompensable disability rating for his left ear hearing loss, continued the 30 percent disability rating for the aphakia of the left eye, and denied entitlement to TDIU.  The February 2007 rating decision denied service connection for a left knee disability. 

During the pendency of the appeal, a March 2011 rating decision granted the Veteran service connection for right ear hearing loss and granted the Veteran a higher rating of 10 percent for the service-connected bilateral hearing loss effective June 23, 2010.  Inasmuch as a rating higher than 10 percent for the service-connected bilateral hearing loss disability is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2011.  At the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of an increased rating for the service-connected aphakia of the left eye and for the service-connected bilateral hearing loss since June 23, 2010, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The evidence of record establishes that the Veteran's chronic left knee disability is at least likely due to his military service.

3.  The Veteran's recurrent dislocations of the right shoulder, major shoulder, is manifested by motion limited to 25 degrees from the side. 

4.  The Veteran's range of motion for the left wrist, minor wrist, is manifested by 0 to 10 degrees on active range of motion and 0 to 15 degrees on passive range of motion; it is not manifested by anklyosis of the left wrist that is favorable in 20 to 30 degrees dorsiflexion. 
  
5.  The Veteran's degenerative joint disease of the right shoulder is manifested by x-ray evidence and not by occasional incapacitating exacerbations. 

6.  The Veteran's degenerative joint disease of the left wrist is manifested by x-ray evidence and not by occasional incapacitating exacerbations

7.  The Veteran's patellofemoral pain syndrome of the right knee is manifested by extension limited to 4 degrees and flexion limited to 55 degrees with active range of motion, 38 degrees with passive range of motion, and 55 to 48 degrees after repetitive motion; however, there is no evidence that it is manifested by extension limited to 15 degrees or by flexion limited to 30 degrees.

8.  Since April 2, 2004, the Veteran's patellofemoral pain syndrome of the right knee is manifested by slight recurrent instability and it is currently not shown to be manifested by moderate recurrent subluxation or lateral instability.  

9.  Prior to June 23, 2010, the service-connected left ear hearing loss disability currently is shown to be manifested at a level II hearing acuity and the nonservice-connected right ear hearing loss is measured at an acuity level of I.  

10.  The evidence of record establishes that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, considering the impairment from the disabilities and his educational and occupational background.

11.  On June 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased rating in excess of 10 percent for the service-connected tinnitus is requested.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran his chronic left knee disability was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an increased rating of 40 percent for residuals of recurrent dislocations of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3.  The criteria for an increased rating in excess of 10 percent for the status post, left scaphoid wrist ligament reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).

4.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2011). 

5. The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2011).

6.  The criteria for an increased rating in excess of 10 percent based on range of motion for the patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2011).

7.  Since April 2, 2004, the criteria for an initial rating of 10 percent, but not higher, for the instability of the patellofemoral pain syndrome of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Code 5257 (2011).  

8.  Prior to June 23, 2010, the criteria for the assignment of a compensable rating for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  

9.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  

10.  The criteria for withdrawal of the appeal of an increased rating for the service-connected tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims, he was provided notice of the VCAA in April 2004, August 2004, and October 2006; the Veteran was also sent an additional notice letter in June 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The April 2004, August 2004, October 2006, and June 2008 letters also pertained to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues herein decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  The Veteran was afforded VA examinations in November 2004, October 2009, and November 2009.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).





II. Analysis

A.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt service connection for a chronic left knee disability. 

The Veteran's service treatment records are silent for any treatment or complaints of a left knee condition.  However, the Veteran's service treatment records also include a September 1996 Report of Medical Examination for Retirement that noted that the Veteran had a diagnosis of left knee patella grinding and that physical therapy was received and he had a brace.  On his September 1996 Report of Medical History for Retirement the Veteran checked "yes" to trick or locked knee. 

It was documented in an April 2003 VA orthopedic clinic note that the Veteran had bilateral knee pain for 15 years; the pain was sharp, steady, and felt unstable.  The Veteran was afforded a VA examination in November 2004 and it was noted that he wore braces on both his knees for support.  In February 2006 the Veteran reported that his left knee was getting worse.  An April 2006 private treatment note revealed that the Veteran was having symptoms in his left knee similar to his right knee.  In May 2006 the Veteran had a private MRI on the left knee; the clinical history was noted to be an old military injury.  The impression of the MRI was a slightly irregular vertical tear involving the posterior horn of the medial meniscus with extension to the inferior articular surface, degenerative horizontal tear in the anterior horn and mid body of the lateral meniscus with extension to the inferior surface anteriorly and to the superior surface in the mid body region, grade I chondromalcia involving the patellar apex and lateral facet, small Baker's cyst, and degenerative cyst/synovial herniation seen in the posterior tibia near the distal PCL insertion. 

There is only nexus opinion of record and it is a positive private opinion from May 2011.  The Veteran's private physician stated that he has been seeing the Veteran since September 2007.  It was noted that the Veteran had documented evidence of a left knee injury during his military service and that he was diagnosed on a September 4, 1996, military evaluation with a patella grind.  It was noted that a MRI showed an irregular vertical tear to the posterior horns of the medial meniscus and an equivocal degenerative horizontal tear to the anterior horn and mid body of the lateral meniscus.  

The Board notes that there are no opinions against the Veteran's claim on record.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In addition, to the positive medical evidence of record the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his left knee disability began in service.  The Board finds that such consistency, when taken together with the May 2011 opinion, makes his statements credible.  Therefore, the Board finds that service connection for left knee disability is granted. 

In sum, the Board finds that by granting the Veteran the benefit of the doubt the Veteran's left knee disability is related to his military service.  The only medical opinion of record is for the Veteran's claim and is corroborated by the Veteran's statements.  The Board finds that service connection for a left knee disability is warranted. 


B.  Service-Connected Disabilities 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that for the Veteran's degenerative joint disease of the right shoulder, degenerative joint disease of the left wrist, and instability of the right knee that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

However, for the Veteran's recurrent dislocations of the right shoulder, the patellofemoral pain syndrome of the right knee, the left wrist disability, the aphakia, and the hearing loss, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Residuals of Recurrent Dislocations of the Right Shoulder

The September 2005 rating decision increased the Veteran's service-connected residuals of recurrent dislocations to a 20 percent disability rating.  The Veteran is currently rated a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board notes that a careful review of the Veteran's medical files revealed that the Veteran's right shoulder is his major shoulder. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  

In addition to Diagnostic Code 5203, there are additional pertinent diagnostic criteria.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity. 

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees. Normal internal rotation and external rotations of the shoulder are to 90 degrees. 38 C.F.R. § 4.71 , Plate 1 (2011). 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Board notes that VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

A December 2003 VA treatment note indicated that the Veteran's pain became worse with activity and limited his ability to do activities of daily living.  His range of motion for forward flexion was to about 90 degrees, abduction was to about 95 degrees, internal rotation was to his iliac crest, and external rotation was to about 60 degrees.  He had positive Near and Hawkins impingement signs.  There was no tenderness to palpation over the acromioclavicular joint but there was tenderness to palpation over his biceps tendon.  The Veteran's rotator cuff had 4 out of 5 for strength in the supraspinatus and infraspinatus but was 3 out of 5 in his subscapularis.  An MRI study revealed full thickness tear of his supraspinatus tendon as well as a partial subscapularis tendon tear that appeared to be full thickness in character.  There was also a significant amount of glenohumeral as well as acromioclavicular joint arthritis.  Review of right shoulder plain films revealed a significant humeral inferior osteophyte present and significant amount of joint space narrowing in the glenohumeral joint as well as subchondroal sclerosis and cyst formation.  In addition there was an inferior osteophyte and some subchondral cyst and sclerosis formation of the acromioclavular joint.  

At the Veteran's November 2004 VA examination, the inspection of his right shoulder was normal and there was a complaint of pain on palpation of the top of the shoulder.  The range of motion for the Veteran's shoulder for extension was 0 degrees on active and passive range of motion; for flexion it was 0 to 15 degrees on active and passive range of motion; adduction was 0 degrees on active and passive range of motion; abduction was 0 to 45 degrees on active and passive range of motion; internal rotation was 0 degrees on active and passive range of motion; and external rotation was 0 degrees on active and passive range of motion.  The Veteran was unable to tolerate passive range of motion and he was also unable to get into position to measure internal and external rotation accurately.  He had weakness on movement of the right shoulder joint and on repetitive range of motion he was expected to lose an additional 35 percent, especially when he was not taking pain medication.  He was diagnosed with degenerative joint disease changes (advanced) of the right shoulder causing chronic pain the right shoulder.  An x-ray study revealed moderately advanced osteoarthrtic changes.  

At the Veteran's November 2009 VA examination he reported that he was unable to work because of the residuals of recurrent dislocations of the right shoulder.  He reported that he knew his limits so it would not pop out of the joint.  The Veteran's range of motion for extension was 0 to 18 degrees on active range of motion with pain throughout, and 0 to 30 degrees for passive range of motion with no pain and no limitation of motion on repetitive use; for flexion his range of motion was 0 to 38 degrees for active range of motion with pain throughout and 0 to 50 degrees for passive range of motion and limitation of motion; for adduction his active range of motion was 0 to 10 degrees at 72 degrees flexion when measuring adduction he was able to flex to 72 degrees passively and after flexion he was able to tolerate to 50 degrees passively.  For abduction his range of motion was 0 to 90 degrees with pain throughout the range of motion but no limitation of motion on repetitive use, for international rotation his active range of motion was 0 to 24 degrees at 90 degrees abduction, 0 to 18 degrees at 90 degrees abduction, pain throughout range of motion, and limitation of motion on repetitive use from 24 degrees to 17 degrees with the major factor being pain, and range of motion for external rotation was 0 to 27 degrees at 90 degrees abduction and 0 to 18 degrees for passive range of motion.  

After a careful of the Veteran's claims file the Board finds that the Veteran's recurrent residuals most closely approximates an increased rating of 40 percent under Diagnostic Code 5201.  A 40 percent disability rating is warranted for the major extremity when the Veteran's range of motion is limited to 25 degrees from the side.  The Board finds that though at the December 2003 VA examination the Veteran's range of motion was to about 90 degrees an increased rating of 40 percent is still warranted.  At the November 2009 VA examination the Veteran's active  range of motion was to 38 degrees which would warrant a 30 percent disability rating.  Moreover, at the November 2004 VA examination the Veteran's active range of motion was to 15 degrees and thus, motion is demonstrated to be limited to 25 degrees.  Therefore, the Board finds that by granting the Veteran the benefit of the doubt, his service-connected residuals for the recurrent dislocations of the right shoulder most closely approximate the criteria for a higher rating and thus, warrants the maximum schedular rating of 40 percent for the major shoulder.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  The Board notes that the November 2004 VA examiner stated that the Veteran was expected to lose an additional 35 percent of range of motion during a flare-ups; however, the Board finds that the herein above grant of 40 percent rating contemplates any pain on limitation of motion and thus, he does not warrant an additional rating under DeLuca.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's residuals of recurrent dislocations of the right shoulder are contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating in not warranted. 

In sum, the Board finds that the Veteran's residuals of the recurrent dislocations of the right shoulder more closely approximate the rating criteria for a 40 percent disability rating.  Thus, an increased rating of 40 percent for the service-connected residuals of the recurrent dislocations of the right shoulder is warranted. 


Post, Left Scaphoid Wrist Ligament Reconstruction

The September 2005 rating decision granted the Veteran an increased rating of 10 percent for the Veteran's service-connected status post, left scaphoid wrist ligament reconstruction.  The Board notes that based upon medical evidence the Veteran's left wrist is his minor wrist. 

The Veteran's service-connected status post, left scaphoid wrist ligament reconstruction is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 provides for a 10 percent rating for limitation of motion of the wrist where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with forearm. 

The other pertinent diagnostic criteria is Diagnostic Code 5214, which provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  

A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

At the November 2004 VA examination it was noted that the Veteran had a scar from a previous surgery on the dorsum.  There was no evidence of swelling or redness but there was tenderness on palpitation.  The Veteran's range of motion for extension was 0 to 10 degrees, for flexion it was 0 to 10 degrees, for ulnar deviation it was 0 to 5 degrees, and radial deviation was 0 to 10 degrees; examination showed that there was pain on motion in all ranges.  There was weakness on movement of the left wrist joint and lack of endurance.  On repetitive range of motion there was an expectation that he would lose an additional 25 percent of range of motion especially when he was not taking pain medication.  He was diagnosed with degenerative joint disease changes of the intercarpal joint spaces that caused chronic pain in the left wrist.  An x-ray study revealed scapholunate ligament disruption and secondary degenerative changes about the intercarpal joint spaces particularly about the capitates and lunate.  

At the Veteran's November 2009 VA examination his range of motion for extension was 0 to 10 degrees for active range of motion with pain throughout the range of motion and 0 to 15 degrees with pain throughout on passive range of motion.  For flexion the Veteran's range of motion was 0 to 35 degrees for active range of motion, 0 to 30 degrees for passive range of motion, and limitation after repetitive use was 35 to 25 degrees with the major factor being stiffness.  The Veteran's range of motion for ulnar deviation was 0 to 15 degrees on both active and passive range of motion with limitation of motion on repetitive use at from 15 to 5 degrees with the major factor being stiffness and for radiation deviation his range of motion was 0 to 23 degrees for active range of motion and 0 to 20 degrees for passive range of motion; there was limitation of motion on repetitive use.  It was noted that the Veteran's left scaphoid wrist did not prevent employment but moderately impacted his ability to perform physical labor where heavy lifting may be involved but did not impact sedentary labor.  

After a careful review of the Veteran's claims file, the Board finds that the Veteran's service-connected status post, left scaphoid wrist ligament reconstruction does not warrant an increased rating in excess of 10 percent.  In order for the Veteran to warrant an increased rating there needs to be evidence of favorable ankylosis of the wrist in 20 degrees to 30 degrees (Diagnostic Code 5214).  However, the Veteran's claims file does not include evidence of ankylosis of the left wrist instead his wrist has range of motion from 0 to 10 degrees.  Thus, since the Veteran has evidence of range of motion and no evidence of ankylosis the Veteran's status post, left scaphoid wrist ligament reconstruction does not warrant an increased rating in excess of 10 percent. 

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  As noted above, the Veteran reported stiffness and some limitation of motion; however, the limitation of motion only slightly reduced the Veteran's range of motion and it did not result in ankylosis.  While the Veteran reported stiffness on range of motion the Board finds that the current 10 percent rating contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.  

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  At the November 2009 VA examination the VA examiner opined that the Veteran's left scaphoid wrist did not prevent employment but moderately impacted his ability to perform physical labor where heavy lifting may be involved but did not impact sedentary labor.  Thus, the Board finds that the Veteran's status post left scaphoid wrist ligament reconstruction is contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.   Therefore, an extraschedular rating in not warranted. 

In sum, the Veteran's range of motion for his status post, left scaphoid wrist ligament reconstruction is manifested by range of motion to 10 degrees and thus, not manifested by ankylosis.  Thus, an increased rating in excess of 10 percent for status post, left scaphoid wrist ligament reconstruction is not warranted.


Degenerative Joint Disease

The September 2005 RO rating decision granted the Veteran service connection for both degenerative joint disease of the right shoulder and degenerative joint disease of the left wrist; both with initial 10 percent disability ratings effective April 2, 2004. 

The Board notes that the Veteran is granted separate 10 percent disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

After a careful review of the Veteran's claims the Board finds that both the Veteran's degenerative joint disease of the right shoulder and degenerative joint disease of the left wrist do not warrant ratings in excess of 10 percent.  In order for the Veteran to warrant higher disability ratings there needs to be evidence of limitation of motion with the addition of occasional incapacitating episodes.  The Veteran's right shoulder was noted to have moderate advanced osteoarthritic changes at the November 2004 VA examination; it was also noted that the Veteran had chronic pain and weakness after repetitive motion.  Moreover, there was no notation of incapacitating episodes of the Veteran's shoulder as the result of arthritis.  It was noted at the November 2004 VA examination that there was degenerative joint disease of the left wrist with chronic pain.  The November 2009 VA examination it was noted that the Veteran's left wrist was moderately impacted with the ability to perform heavy lifting; however, there were also no notations of incapacitating episodes as the result of his arthritis.  Thus, the Board finds that there is no evidence that either the Veteran's service-connected right shoulder or service-connected left wrist is manifested by arthritis with incapacitating episodes; the Board notes that the Veteran is also separately service-connected for the residuals of recurrent dislocations of the right shoulder and status post left scaphoid of the wrist ligament reconstruction and those are discussed further herein above.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the Veteran reported pain on range of motion for both his right shoulder and his left wrist the Board finds that was not based on his degenerative joint disease as discussed above.  However, even for argument sake the Board finds that the current 10 percent ratings for degenerative joint disease contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.  

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  As discussed herein above, the Board finds that both the Veteran's the residuals of recurrent dislocations of the right shoulder and status post left scaphoid wrist ligament reconstruction are contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating in not warranted. 

In sum, the Board finds that the Veteran's degenerative joint disease of the right shoulder and degenerative joint disease of the left wrist are not manifested by occasional incapacitating episodes.  Thus, initial ratings in excess of 10 percent for both the service-connected degenerative joint disease of the right shoulder and the service-connected degenerative joint disease of the left wrist are not warranted. 


Patellaofemoral Pain Syndrome of the Right Knee

By way of history, the September 2005 RO rating decision granted the Veteran an increased rating of 10 percent effective April 2, 2004, for the service-connected patellaofemoral pain syndrome of the right knee.  The Board notes that the Veteran is currently rated for limitation of motion under Diagnostic Code 5260.  

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Under the provisions of 38 C.F.R. § 4.40 the disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In December 2003 a VA treatment note indicated that the Veteran's range of motion was from 0 degrees to about 120 degrees; also negative patellar grind and patellar apprehension.  His ligaments were stable to both varus and valgus stress, as well as Lachman and posterior drawer; however, he had a positive McMurray's test for a click and pain.  X-ray examination of his right knee revealed mild degenerative changes with mild narrowing of the medial compartment and some subchondral sclerosis.  In May 2004 the Veteran returned for an evaluation and was discussed that since his December 2003 treatment he had continued knee pain that occasionally gave way; he wore a brace which he wore for a long time and currently was on Salsalate which gave moderate relief.  His range of motion was from 0 degrees to 120 degrees with mildly positive medial joint line pain and mild positive McMurray's test.  He was neruovascularly intact and ligaments were stable.  He was counseled that arthroscopic surgery might provide benefit if there was a discreet tear in the meniscus that could be debrided. 

An August 2004 private treatment note documented that the Veteran's symptoms consisted of his knee locking up, catching, and giving away; all these things are all consistent with a torn meniscus, which was also shown on MRI.  On physical examination he had medial joint line tenderness, pain, crepitance, and mild effusion; however, there was no ligamentus instability. 

At the Veteran's November 2004 VA examination he reported that he could not do any standing and walking.  He reported that he was constantly hurting and that he has fallen twice in the past year because his knee gave way; he reported that he caught himself.  He did not use a walking cane.  Inspection of the knee was normal and he was tender on palpation over the midline, meniscus, and cartilage; however, there was no evidence of fluid in the knee joint.  The Veteran's range of motion for extension was to 10 degrees with pain and his range of motion for flexion was from 10 degrees to 95 degrees with pain.  There was pain on motion of the right knee joint in all ranges; there was also weakness of the movement and lack of endurance.  The Veteran's range of motion was limited by pain, fatigue, weakness, and lack of endurance following repetitive use and the major functional impact is pain.  The Veteran was not able to do any kind of repetitive range of motion because of aggravation of the pain and he was expected to lose an additional 25 percent; this was noted to occur when he did not take any pain medication and also on prolonged standing and walking.  There was no instability of the joint, the Lachman maneuver and anterior Drawer tests showed the knee joint was stable.  The Veteran was not able to do any kind of gait maneuvers and there was no evidence of lack coordination.  The Veteran was in constant pain and needed help to take his shoes and socks off, as well as his braces.  He was afraid to tap the floor, balance on one leg, and squat and was in a moderate amount of pain when he tried to do range of motion.  X-ray studies of the right knee were normal.  

An April 2006 private report noted that an MRI showed a torn complex tear of the medial meniscus and that he continued to have meniscus symptoms with his knee giving away, locking, catching, and swelling.  A follow-up MRI study revealed a vertical tear in the posterior horn of the medial meniscus peripherally which extends to the inferior articular surface.  There was also horizontal tearing involving the lateral meniscus, which was likely degenerative, which involved anterior horn and mid body that extended to the superior articular surface and the anterior horn extends to the inferior articular surface.  He was also diagnosed with Grade I chondromalacia involving the patellar apex and lateral facet, small Baker's cyst, and degenerative cyst/synovial hernia seen in the posterior tibia.

The Veteran was afforded a VA examination in November 2009.  The Veteran's range of motion for flexion was 55 degrees for active range of motion and 38 degrees for passive range of motion with pain throughout and after repetitive use limited from 55 degrees to 48 degrees with pain as the major factor.  His range of motion for extension lacked 4 degrees from extension for both active and passive range of motion with pain throughout the range and there was no limitation on repetitive use.  There was no evidence of fracture or dislocation and minimal osteoarthritis involving the lateral compartment. He was diagnosed with right knee patellofemoral disorder.  

Limitation of Motion of the Patellofemoral Pain Syndrome of the Right Knee

As noted above, the September 2005 rating decision granted the Veteran an increased rating of 10 percent for her patellofemoral pain syndrome of the right knee.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board notes that the relevant diagnostic criteria are Diagnostic Codes 5003, 5010, 5256-5262.  Diagnostic Code 5010, which addresses traumatic arthritis, provides ratings for arthritis due to trauma, substantiated by x-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

In order for the Veteran to warrant an increased rating in excess of 10 percent there needs to be evidence of flexion limited to 30 degrees or extension limited to 15 degrees.  After a careful review of the Veteran's claims file the Board finds that an increased rating is not warranted based on range of motion for flexion.  The Veteran's range of motion for flexion was to 120 degrees in December 2003 and May 2004, to 85 degrees with pain in November 2004, and 55 degrees on active range of motion and 38 degrees with passive range of motion in November 2009.  Moreover, the Veteran also does not warrant an increased rating based upon extension since in November 2004 his extension was to 10 degrees and in November 2009 it lacked 4 degrees.  Therefore, there is no evidence that the Veteran's range of motion of flexion is limited to 30 degrees or extension is limited to 15 degrees.

Additionally, the Board finds that the Veteran's decreased range of motion because of pain, weakness, and fatigability was taken into consideration in granting the Veteran's 10 percent disability rating.  The Board finds that while there is pain without taking into consideration the DeLuca factors the Veteran would not meet the criteria for the 10 percent disability rating.  Therefore, the Board finds that the Veteran does not warrant an additional rating under DeLuca.   

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that though the Veteran discussed pain and limitations of walking and the need for the brace that his patellofemoral pain syndrome of the right knee is contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's patellofemoral pain syndrome of the right knee is manifested by range of motion for flexion to 38 degrees on passive range of motion and extension to 10 degrees.  There is no evidence that the Veteran's flexion is limited to 30 degrees or extension is limited to 15 degrees.  Therefore, the Board finds that an increased rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied. 

Instability of the Right Patellofemoral Pain Syndrome of the Right Knee

As discussed above, the Veteran's service-connected pattelofemoral pain syndrome of the right knee is currently 10 percent disabled based on limitation of motion.  However, the Board finds that in compliance with VAOPGCPREC 23-97 (July 1, 2997), the Veteran's service-connected pattelofermal pain syndrome of the right knee warrants a seperate 10 percent disability rating for instability of the left knee effective April 2, 2004, the date of claim for an increased rating.    

The Veteran warrants a 10 percent disability rating under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt an initial rating of 10 percent is warranted for the instability of the right knee.  At the December 2003 VA examination it was noted that the Veteran's right knee occasionally gave way and he wore a brace; he took Salsalate which gave him moderate relief.  It was further noted in August 2004 and April 2006 that the Veteran's knee locked up and gave way and in November 2004 the Veteran reported that he fell two times in the past year; however, the Board notes that the Veteran's examinations and reports also showed that the Veteran had stability in his knee.  The Board finds that even though the medical evidence shows that the Veteran does not have instability that based upon the Veteran's statements there is evidence of slight instability and therefore, an initial rating of slight instability is warranted.  The Board notes that the DeLuca provisions do not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  As discussed above, the Veteran does have pain and problems with ambulation because of his pattelofemoral pain syndrome of the right knee.  However, the Board finds that by granting the Veteran the separate disability rating for instability his service-connected right knee disability is contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating in not warranted. 

In sum, the Board finds that the Veteran's instability of the right knee is manifested by slight instability as evidenced by his statements that he fell two times in 2004 and that he felt that his knee gave way and thus, he wore a brace.  Therefore, the Board finds that an initial rating of 10 percent for instability of the pattelofemoral pain syndrome of the right knee is warranted. 


Left Ear Hearing Loss

By way of the September 2005 rating decision, the RO continued the noncompensable rating for the Veteran's left ear hearing loss.  During the pendency of the appeal, the March 2011 rating decision granted the Veteran service connection for right ear hearing loss and a 10 percent disability rating effective June 23, 2010.   The Veteran's hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100 since September 1, 1992.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for left ear hearing loss prior to June 23, 2010.

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  In November 2004, the Veteran's audiometer scores for his service-connected left ear hearing loss were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
20
50
55
60
46.25

The speech recognition score for the left ear was 84 percent.  The examiner's impression was that the Veteran had moderately severe to severe hearing loss at high frequency.  In addition it was noted that immittance testing indicates normal tympanic mobility with Type A tymps bilaterally.  Acoustic reflex thresholds were consistent with pure tones at 500 Hertz and 1000 Hertz but were found at levels lower than would be expected at 2000 Hertz and 4000 Hertz. 

In October 2009 the Veteran's audiometer scores for his service-connected left ear hearing loss were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
35
60
65
70
57.5

The speech recognition score for the left ear was 100 percent.  The degree of loss was normal to severe (70-89 hearing loss) and mild to severe sensorineural hearing loss, with thresholds in the normal range through 500 Hertz.  It was noted that the Veteran was not employed and his daily active were not affected but he reported that he must frequently ask people to repeat themselves as he does not hear them adequately.  

The Board notes that under 38 C.F.R. § 4.85(f) if impaired hearing is service-connected in only one ear then the non-service-connected ear will be assigned a Level I hearing loss and therefore, the Veteran's right ear is assigned a level I hearing loss.  

Applying the determinations of the November 2004 VA examination to Table VI, the Veteran's left ear (puretone average 46 and speech discrimination 84 percent) is a Level II hearing loss and as noted above the Veteran's non-service-connected right ear hearing loss is a Level I hearing loss.  When a Level II and Level I hearing loss is charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the October 2009 VA examination to Table VI, the Veteran's left ear (puretone average 58 and speech discrimination 100 percent) is a Level II hearing loss and the Veteran's  non-service-connected right ear is a Level I hearing loss.  When a Level II and Level I hearing loss is charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that after a review of both of the Veteran's VA examinations a compensable rating for his service-connected left ear hearing loss is not assignable.  

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the Veteran's service-connected left ear hearing loss is contemplated by the rating criteria.  At the October 2009 VA examination it was noted that the Veteran reported he must frequently ask people to repeat themselves because he did not hear them well; it was also noted that the Veteran was not employed.  However, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating for the service-connected left ear hearing loss is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's left ear hearing loss since when his Level II and Level I hearing loss is charted in Table VII, the result is a zero percent. Therefore, a compensable rating for service-connected left ear hearing loss is not warranted.   

TDIU

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran's service-connected disabilities are rated as follows: aphakia of the left eye, status post cataract extraction with peripheral iridectomy (30 percent disabling), degenerative joint disease of the right shoulder (10 percent disabling), status post osteotomy of the left great toe with postoperative bunionectomy (10 percent disabling), allergic rhinitis with seasonal allergic asthma (10 percent disabling), degenerative joint disease of the left wrist (10 percent disabling), residuals of recurrent dislocations of the right shoulder (now rated as 40 percent disabling), status post left scaphoid wrist ligament reconstruction (10 percent disabling), pattelefoemral pain syndrome of the right knee (10 percent disabling), instability of the right knee (now rated as 10 percent disabling), tinnitus (10 percent disabling), left ear hearing loss (noncompensable prior to June 23, 2010), bilateral hearing loss (10 percent since June 23, 2010), residuals of the lumbosacral strain (noncompensable), tinea curis (noncompensable), and bilateral tinea pedis (noncompensable).  The Board notes that prior to the herein above grants of 40 percent for the residuals of recurrent dislocations of the right shoulder and the 10 percent disability rating for the instability of the right knee the Veteran's combined rating was 80 percent since April 2, 2004.  

Therefore, in the present case, the Veteran does, in fact, meet the threshold requirement for a total disability rating in that his combined service-connected disabilities are rated at 80 percent.  38 C.F.R. § 4.16(a).  Since the Veteran meets the threshold requirement for a total disability rating from the date of claim, April 2, 2004, there must also be a determination that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or non-service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board notes that, for the veteran to prevail, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After a careful review of the medical evidence of record the Board finds that by granting the Veteran the benefit of the doubt service connection for TDIU is warranted.  

At the Veteran's November 2004 VA examination it was noted that the Veteran could not do any standing or walking and that he was mostly confined to his home.   It was also noted that he had not worked for more than a year as a carpenter because of pain and that his occupational functioning was a carpenter is affected by his severe joint pain.  The Veteran also had significant difficulty performing activities of daily living because of his severe joint pain and he was unable to drive.  He also stated that he did not take his medications when he was going out of the house because they made him drowsy.  At the November 2009 VA examination it was noted that the Veteran's degenerative joint disease of the right shoulder and left wrist, residuals of patellofemoral syndrome of the right knee, and the status post left scaphoid wrist ligament reconstruction minimally impacted his ability to perform physical labor but did not impact sedentary labor and did not prevent employment.  In June 2010 the Veteran's private physician stated that he has problems sleeping and that these problems are worsened by his medications for his disabilities.  It was opined that these factors lead to fatigue, restlessness, loss of concentration, and irritability which kept the Veteran from being able to obtain gainful employment.  

The Board finds that there are three medical opinions of record; two of the medical opinions state that the Veteran is precluded from substantial and gainful employment because of his service-connected disabilities and one states that he is not precluded from employment.  After a careful review of the Veteran's claims file the Board finds that the Veteran should be granted the benefit of doubt and service connection should be granted for TDIU.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that the Veteran should be granted a TDIU rating based upon the medical evidence of record, as well as the Veteran's statements.  The Board notes that the November 2009 opinion was only made on the basis of four of the Veteran's service-connected disabilities and was made on each of those disabilities separately and not based on the totality of the Veteran's service-connected disabilities.  Thus, the Board does not find it probative.  Moreover, the Board finds that the November 2004 VA examiner's opinion is more probative because it discusses all of the Veteran's service-connected disabilities, as well as, the effects of the Veteran's service-connected disabilities on his activities of daily living and the fact that the Veteran could no longer drive.  In addition, it was stated that the Veteran did not take his medications when he was leaving the house because they made him feel drowsy; this is then corroborated by the June 2010 private opinion.  

Therefore, after careful review of the record, and in giving considerable weight to the Veteran's credible statements and the findings shown on the Veteran's VA treatment records, and his private and VA examinations, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.   

In sum, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran would be precluded from working at all forms of substantially gainful employment consistent with his work and educational background.  Therefore, entitlement to TDIU is warranted. 

C. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the Veteran's hearing he has withdrawn his appeal of the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of  entitlement to an initial rating in excess of 10 percent for service-connected tinnitus and it is dismissed.






ORDER

Service connection for a chronic left knee disability is granted.

An increased rating of 40 percent for the service-connected residuals of the recurrent dislocations of the right shoulder is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased rating in excess of 10 percent for the service-connected status post, left scaphoid wrist ligament reconstruction is denied. 

An initial rating in excess of 10 percent for the service-connected degenerative joint disease of the right shoulder is denied.

An initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left wrist is denied. 

An increased rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the right knee based on limitation of motion is denied. 

A separate rating of 10 percent for the service-connected patellofemoral pain syndrome of the right knee based on instability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A compensable evaluation for the service-connected left ear hearing loss prior to June 23, 2010, is denied. 

An initial rating in excess of 10 percent for service-connected tinnitus is dismissed.

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the regulations controlling disbursement of VA monetary benefits.   


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of an increased rating in excess of 30 percent for aphakia of the left eye status post cataract extraction with peripheral irridectomy and an increased rating in excess of 10 percent for bilateral hearing loss since June 23, 2010. 
 
At the Veteran's most recent VA examination in November 2009, the Veteran reported that he could have corrective surgery but he was not interested because he felt the procedure was too risky.  On examination there was no diplopia present, the findings for right and left eye funuscopic examination was normal, and there was no visual field defect.  In addition, it was noted that visual acuity was not worse than 5/200, there was no corneal disorder that resulted in severe irregular astigmatism, and there was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There was more than 3 diopters of spherical correction between the eyes; the reason for the difference was that the Veteran aphakia in the left eye with a +10.00 correction.  The Veteran's acuity for the left eye for corrected was 20/60 for near and 20/40 +2 for distance and for uncorrected near it was 20/>200 and 3/300 for distance.  It was noted that the Veteran's aphakia of the left eye resulted in mobility problems but did not prevent him from physical or sedentary employment; he was currently unemployed but that was the result of multiple service-connected disabilities.   The Board finds that the RO should schedule the Veteran for a new VA examination for the service-connected aphakia of the left eye.  The Board finds that a new VA examination is warranted in order for the examination results to be made in accordance with the diagnostic criteria listed in 38 C.F.R. § 4.79, Diagnostic Code 6029.  Thus, in order for the VA examiner to determine the current nature and severity of the Veteran's service-connected aphakia of the left eye he/she must be given a copy of the diagnostic criteria listed in 38 C.F.R. § 4.79.

At the Veteran's hearing he testified that his bilateral hearing loss has increased in severity since his June 2010 VA examination.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of  his bilateral hearing loss.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA ophthalmology examination to determine the current nature and severity of his aphakia of the left eye.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Prior to the VA examination the examiner must be given a copy of the relevant diagnostic criteria as listed in 38 C.F.R. § 4.79.

The VA examiner should discuss the current nature and severity of the Veteran's aphakia of the left eye.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  


2.  The Veteran should be scheduled for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA audiology examiner should discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


